Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities: 
Regarding Claim 11, on line 1, change “The linear accelerator” to --The ion implanter--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saadatmand et al. (Patent No.: US 6,291,828); hereinafter referred to as “Saadatmand (‘1828)”, in view of Saadatmand et al. (Pub. No.: US 2002/0084427); hereinafter referred to as “Saadatmand (‘4427)”.
Regarding Claim 1, Saadatmand (‘1828) teaches, in Figures 1-4, a linear accelerator assembly (18), comprising: a chamber (Figure 1); and a plurality of modules (60), at least one module of the plurality of modules including an electrode (84) having an aperture for receiving and delivering an ion beam along a beamline axis (see Figure 3 (86)).
Saadatmand (‘1828) does not explicitly teach a central support. Saadatmand (‘4427), in the same field of endeavor, teaches (see Figure 7) a linear accelerator assembly comprising a chamber, a plurality of modules and electrodes coupled to a central support (479) within a chamber. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the linear accelerator assembly taught by Saadatmand (‘1828) by having a central support within the chamber for the plurality of modules to be coupled to as taught by Saadatmand (‘4427) for mechanical and electrical support (Saadatmand (‘4427) [0047]).
Regarding Claim 2, Saadatmand (‘1828), in view of Saadatmand (‘4427) teaches, in Figures 1-4, the linear accelerator assembly of claim 1, wherein a lengthwise axis of the central support (Saadatmand (‘4427) , Figure 7) is parallel to the beamline axis (86). 
Regarding Claim 3, Saadatmand (‘1828), in view of Saadatmand (‘4427) teaches, in Figures 1-4, the linear accelerator assembly of claim 1, wherein the at least one module of the plurality of modules is a resonator module (20a-20n) coupled to the central support, wherein the resonator module includes the electrode (84).
Regarding Claim 6, Saadatmand (‘1828), in view of Saadatmand (‘4427) teaches, in Figures 1-4, the linear accelerator assembly of claim 1, wherein the plurality of modules comprises a quadrupole module (84a-84d) coupled to the central support, wherein the quadrupole module includes an opening to receive the ion beam (see Figure 3).
Regarding Claim 10, Saadatmand (‘1828) teaches, in Figures 1-4, an ion implanter (10), comprising: an ion source (14) operable to generate an ion beam (86); a linear accelerator assembly (18) operable to receive the ion beam, the linear accelerator assembly comprising: a vacuum chamber (Figure 1); and a plurality of modules (60), at least one module of the plurality of modules including an electrode (84) having an aperture for receiving and delivering the ion beam along a beamline axis (see Figure 3 (86)).
Saadatmand (‘1828) does not explicitly teach a central support. Saadatmand (‘4427), in the same field of endeavor, teaches (see Figure 7) a linear accelerator assembly comprising a chamber, a plurality of modules and electrodes coupled to a central support (479) within a chamber. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the linear accelerator assembly taught by Saadatmand (‘1828) by having a central support within the chamber for the plurality of modules to be coupled to as taught by Saadatmand (‘4427) for mechanical and electrical support (Saadatmand (‘4427) [0047]).
Regarding Claim 11, Saadatmand (‘1828) , in view of Saadatmand (‘4427) teaches, in Figures 1-4, the linear accelerator assembly of claim 10, wherein the at least one module of the plurality of modules is a resonator module coupled to the central support, wherein the resonator module includes the electrode.
Regarding Claim 12, Saadatmand (‘1828), in view of Saadatmand (‘4427) teaches, in Figures 1-4, the ion implanter of claim 11, wherein the plurality of modules comprises a quadrupole module coupled to the central support, wherein the quadrupole module includes an opening to receive the ion beam.
Regarding Claim 16, Saadatmand (‘1828) teaches, in Figures 1-4, a linear accelerator assembly (18) of an ion implanter (10), the linear accelerator assembly comprising: a chamber (Figure 1); and a plurality of quadrupole modules and a plurality of resonator modules (20a-20n), wherein one or more resonator modules of the plurality of resonator modules includes an electrode (84) having an aperture for receiving and delivering an ion beam along the beamline axis (see Figure 3 (86)).
Saadatmand (‘1828) does not explicitly teach a central support. Saadatmand (‘4427), in the same field of endeavor, teaches (see Figure 7) a linear accelerator assembly comprising a chamber, a plurality of modules and electrodes coupled to a central support (479) within a chamber. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the linear accelerator assembly taught by Saadatmand (‘1828) by having a central support within the chamber for the plurality of modules to be coupled to as taught by Saadatmand (‘4427) for mechanical and electrical support (Saadatmand (‘4427) [0047]).

Allowable Subject Matter
Claims 4-5, 7-9, 13-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4-5, the cited prior art of record does not teach or fairly suggest a linear accelerator assembly wherein, along with the other claimed features, the resonator module is coupled to the central support by a resonator mounting block, as recited in claim 4.
Regarding Claim 7, the cited prior art of record does not teach or fairly suggest a linear accelerator assembly wherein, along with the other claimed features, the quadrupole module is coupled to the central support by a quad mounting block.
Regarding Claims 8-9, the cited prior art of record does not teach or fairly suggest a linear accelerator assembly wherein, along with the other claimed features, the at least one module of the plurality of modules comprises a connector plate including a plurality of members extending away from the central support, as recited in claim 8.
Regarding Claims 13-14, the cited prior art of record does not teach or fairly suggest an ion implanter wherein, along with the other claimed features, the quadrupole module is coupled to the central support by a quad mounting block, as recited in claim 13.
Regarding Claim 15, the cited prior art of record does not teach or fairly suggest an ion implanter wherein, along with the other claimed features, the at least one module of the plurality of modules comprises a connector plate including a plurality of members extending away from the central support.
Regarding Claim 17, the cited prior art of record does not teach or fairly suggest a linear accelerator assembly of an ion implanter wherein, along with the other claimed features, a quad mounting block coupling each of the plurality of quadrupole modules to the central support.
Regarding Claims 18-19, the cited prior art of record does not teach or fairly suggest a linear accelerator assembly of an ion implanter wherein, along with the other claimed features, a resonator mounting block coupling each of the plurality of resonator modules to the central support, wherein the resonator mounting block comprises: a main body directly coupled to the central support, as recited in claim 18.
Regarding Claim 20, the cited prior art of record does not teach or fairly suggest a linear accelerator assembly of an ion implanter wherein, along with the other claimed features, an attachment element engaged with a surface of the central support; and a connector plate extending from the attachment element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844